                 Case 21-50205-KBO   Doc 1-1   Filed 03/02/21   Page 1 of 8




                                     Exhibit A




DOCS_LA:336252.1 57095/002
Case 21-50205-KBO   Doc 1-1   Filed 03/02/21   Page 2 of 8
                                                   Claim #191 Date Filed: 2/19/2020
Case 21-50205-KBO   Doc 1-1   Filed 03/02/21   Page 3 of 8
Case 21-50205-KBO   Doc 1-1   Filed 03/02/21   Page 4 of 8
Case 21-50205-KBO   Doc 1-1   Filed 03/02/21   Page 5 of 8
Case 21-50205-KBO   Doc 1-1   Filed 03/02/21   Page 6 of 8
Case 21-50205-KBO   Doc 1-1   Filed 03/02/21   Page 7 of 8
Case 21-50205-KBO   Doc 1-1   Filed 03/02/21   Page 8 of 8
